Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	The present Office Action is based upon the original patent application filed on 01/17/2020 as modified by the preliminary amendment filed on 03/26/2020. Claims 1-26 are now pending in the present application.
	
Priority
3.	Receipt is acknowledged of papers submitted (CN 201710592127.0, filed 07/19/2017) for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4. 	The information disclosure statements filed 01/17/20; 07/22/20 and 03/23/21 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. They have been considered and placed in the application file.

Specification
5. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6. 	Claims 1, 9, 13, 21 and 25-26 are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Intel (“CN Overload Control for Control Plane Only PDN Connection”, SA WG2 Meeting #117, S2-165567, Kaohsiung, Taiwan, 17-21 October 2016, cited by the applicants; hereinafter refer as “Intel”).

- In regard to claim 1, Intel discloses for the data processing method (for example see Section 2 “Discussion”), which comprises 
receiving, by a mobility management device, uplink data sent by a terminal device by using a non-access stratum ‘NAS’ message (for example see Section 2, Discussion: “Mobility Management Entity MME providing Overload Start message for data transfer via Control Plane CIoT EPS Optimisation to eNB. It requires the UE to indicate to eNB its preference for data transfer via Control Plane CIoT EPS optimisation in one of the RRC messages during the RRC connection establishment”; wherein, high layer non-access stratum ‘NAS’ signaling messages are carried by the RRC messages as disclosed: “It requires the UE to indicate to eNB its preference for data transfer ... in one of the RRC message during the RRC connection establishment”), and, after the receiving, determining, based on a processing capability of the for example see Section 2, Discussion: “To avoid unnecessary additional signaling, which may also exacerbate MME overload situation ... MME knows ... if it is overloaded due control plane data.”; see also Issue 1); and 
when said determining determines that the mobility management device is overloaded, instructing, by the mobility management device, the terminal device to transmit the uplink data through a user plane (for example see Section 2, Discussion: “Proposal 3: if MME receives data transfer via Control Plane CIoT EPS optimisation, and EPS bearer is not pinned to the control plane, MME may decide to switch to user plane (e.g. based on configured operator's policy) if it is overloaded due control plane data. MME may still provide control plane back-off timer to the UE (similar to solution 8)”). 

	- Regarding claims 13 and 25, they call for the non-transitory computer-readable storage medium and apparatus having limitations mirrored method steps of claim 1 respectively, which only differs in terms of the category. Therefore, they are rejected for the same rationales applied to claim 1 discussed above.

	- In regard to claims 9, 21 and 26, it recites for the apparatus, non-transitory computer-readable storage medium and method, which only differs from the invention as in claim 1, in terms of the category, e.g. mobility management device vs terminal device, with corresponding technical features, e.g. receiving vs sending. Thus, they are rejected for the same rationales applied to claim 1 discussed above.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 2-8, 10-12, 14-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Intel (“CN Overload Control for Control Plane Only PDN Connection”, SA WG2 Meeting #117, S2-165567, Kaohsiung, Taiwan, 17-21 October 2016, cited by the applicants) in view of Velev et al. (U.S. 9,648,515; hereinafter ‘Velev’).
	
- Regarding claims 2, 10, 14 and 22, in addition to features recited in base claims (see rationales discussed above), Intel further fails to disclose for instructing the terminal device to retransmit uplink data through a control plane, but that is not sent to a service device. However, such limitation lacks thereof from Intel reference is well known and disclosed by Velev.
In an analogous art, Velev discloses for device triggering in case of congestion control (for example see Abstract); where instructing the terminal device to retransmit uplink data through a control plane, but that is not sent to a service device (for example see figs. 5-6; col. 31, line 21 through col. 32, line 25: “The UE may perform the SM procedure even in case that the UL data will be available later ... In the case in which the SM CC is activated, the "PDP/bearer Reject (SM-BO)" message is transmitted to the UE from the SGSN/MME as shown in FIG. 6”; wherein both Session Manager ‘SM’ and Mobility Management ‘MM’ are considered as sublayers of the non-access stratum ‘NAS’ and disclosed in col. 3, lines 7-31; col. 6, lines 28-30; and the serving CN node is the ‘service device’; and the UL data may remain unsent as ‘UL data non-delivery’ indication as disclosed in col. 32, lines 37-46).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Velev’s device triggering into Intel’s system to facilitate an efficient congestion control by reducing the amount of signaling exchange necessary for device triggering procedure in the state of network congestion, as disclose din col. 9, lines 8-21.

- In regard to claims 3 and 15, in addition to features recited in base claims (see rationales discussed above), the combination of Velev and Intel further discloses for sending uplink data that is received from the terminal device through a control plane but that is not sent to a service device through a signaling message (for example see Velev: Opts. 1-2 in figs. 5-6; col. 31, line 21 through col. 32, line 25; wherein SM-BO is sending by SGSN/MME to MTC-IWF).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Velev’s device triggering into Intel’s system to facilitate an efficient congestion control by reducing the amount of signaling exchange necessary for device triggering procedure in the state of network congestion, as disclose din col. 9, lines 8-21. 

- Regarding claims 4 and 16, in addition to features recited in base claims (see rationales discussed above), the combination of Velev and Intel further discloses for modify bearer request message (for example see Velev: col. 36, lines 49-53).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Velev’s device triggering into Intel’s system to facilitate an 

- In regard to claims 5, 11, 17 and 23, in addition to features recited in base claims (see rationales discussed above), the combination of Velev and Intel further discloses for if the mobility management device has a user plane bearer with a service device (for example see Velev: ‘PDP/PDN Req.’ message in figs. 5-6) and the mobility management device receives downlink data from the service device (for example see Velev: ‘PDP/bearer Reject (SM-BO) in figs. 5-6), sending downlink data that is not sent when the mobility management device is overloaded, to the terminal device by using a second NAS message (for example see Velev: PDP/bearer Reject (SM-BO) in figs. 5-6; col. 32, line 12 through col. 33, line 5). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Velev’s device triggering into Intel’s system to facilitate an efficient congestion control by reducing the amount of signaling exchange necessary for device triggering procedure in the state of network congestion, as disclose din col. 9, lines 8-21.

- Regarding claims 6 and 18 , in addition to features recited in base claims (see rationales discussed above), the combination of Velev and Intel further discloses for sending the downlink data, wherein the downlink data is then sent by the access network device to the terminal device through a radio bearer setup complete message (for example see Velev: PDP/bearer Reject (SM-BO) in figs. 5-6; col. 32, line 12 through col. 33, line 5; wherein the PDP/bearer Reject (SM-BO) is sent from PGW/GGSN to SGSN/MME and then to UE as disclosed).
Velev’s device triggering into Intel’s system to facilitate an efficient congestion control by reducing the amount of signaling exchange necessary for device triggering procedure in the state of network congestion, as disclose din col. 9, lines 8-21.

- In regard to claims 7, 11, 19 and 23, in addition to features recited in base claims (see rationales discussed above), the combination of Velev and Intel further discloses for back-off timer (for example see Intel: Section 2, Discussion: “back-off timer”; Section 6.8+) and if the mobility management device has a user plane bearer with a service device (for example see Velev: ‘PDP/PDN Req.’ message in figs. 5-6) and the mobility management device receives downlink data from the service device and sending a back-off timer (for example see Velev: ‘PDP/bearer Reject (SM-BO) in figs. 5-6) and downlink data that is not sent  (for example see figs. 5-6; col. 32, lines 37-46: the UL data may remain unsent as ‘UL data non-delivery’ indication).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Velev’s device triggering into Intel’s system to facilitate an efficient congestion control by reducing the amount of signaling exchange necessary for device triggering procedure in the state of network congestion, as disclose din col. 9, lines 8-21.

- Regarding claims 8, 12, 20 and 24, in addition to features recited in base claims (see rationales discussed above), the combination of Velev and Intel further discloses for carrying the back-off timer and the downlink data, and sending the back-off timer and the downlink data to an access network device, wherein the back-off timer and the downlink data are then sent by the for example see Velev: ‘PDP/bearer Reject (SM-BO) in figs. 5-6).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Velev’s device triggering into Intel’s system to facilitate an efficient congestion control by reducing the amount of signaling exchange necessary for device triggering procedure in the state of network congestion, as disclose din col. 9, lines 8-21.
 
8. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ronneke et al. (U.S. 2018/0212710) and Kim et al. (U.S. 2021/0084528) are all cited to show system/devices and methods for improving the congestion control among devices in wireless telecommunication networks, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


May 17, 2021